Appeal from an order of the Supreme Court, Monroe County (Ann Marie Tad-deo, J.), entered November 6, 2015. The order granted plaintiffs’ motion for partial summary judgment on the issue of liability under Labor Law § 240 (1).
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on October 11, 2016, and filed in the Monroe County Clerk’s office on November 30, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Carni, Lindley, DeJoseph and NeMoyer, JJ.